DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2021 has been entered.
 
Election/Restrictions
Claims 50-59 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group/invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/7/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a handling device that moves the storage carrier between a working position on the conveying path and a rest position a distance away from the working position” in claim 41;
“a positioning device” in claim 45 (noting that the term “positioning” is a verb, such that said claim recites a device for performing the function of positioning, but recites no additional structure to perform the function of positioning).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “floor bound conveying means” in claim 40.  
This is because in claim 40 it is set forth that the floor bound conveying means comprises “autonomous guided vehicles (AGVs) configured to navigate along the floor of the manufacturing device.”  Said autonomous guided vehicles (AGVs) are recitations of sufficient structure, materials, or acts to perform the claimed function of “transport[ing] the workpiece on the load receiving means into the manufacturing means and to the working point.”  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 41, and 43-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 7 of claim 40 states, “a workpiece.”  This limitation is viewed to be vague and indefinite, because it is unclear if “a workpiece” is one of the “workpieces” previously recited in line 1 of claim 40, or if “a workpiece” is being provided in addition to, for example, the “workpieces” previously recited in line 1 of claim 40.  
Line 14 of claim 40 states, “a workpiece.”  This limitation is viewed to be vague and indefinite, because it is unclear if “a workpiece” of line 14 is one of the “workpieces” previously recited in line 1 of claim 40, or if “a workpiece” of line 14 is one and the same as “a workpiece” 
Line 3 of claim 41, line 2 of claim 43, lines 4-5 of claim 43, line 3 of claim 47, line 2 of claim 48, and line 2 of claim 49 each recite “a workpiece.”  Each recitation of this limitation is viewed to be vague and indefinite, since it is unclear if Applicant attempting to reference one of the “workpieces” previously recited in claim 40, line 1, or if “a workpiece” of each of claims 41, 43, 47, 48, and 49 is, for example, one and the same as “a workpiece” previously recited in claim 40, line 7 and/or in claim 40, line 14, or if instead “a workpiece” of claims 41, 43, 47, 48, and 49 is intended to refer to a different workpiece altogether in each instance.
Line 4 of claim 41 states, “the floor-bound conveying path.”  This limitation is viewed to be vague and indefinite, because it is unclear if “a floor-bound conveying path” is or isn’t a tangible object that is floor-bound.  If the floor-bound conveying path isn’t a tangible object, how or in what way is it floor-bound?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 40, 41, 43-45, and 47-49, as best understood in view of the above rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi (U.S. Patent No. 5,400,943 A).  
Claim 40:  Figure 2 of Rossi shows an automatic manufacturing device (1) for workpieces, wherein the automatic manufacturing device (1) is embodied as a welding station.  
claim 40 sets forth, “at least one program-controlled manufacturing means.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “at least one program-controlled manufacturing means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As a result, the at least one program-controlled manufacturing means is interpreted as comprising the following (per paragraphs [00053-00054] of the specification), and equivalents thereof.  (Any feature of the at least one program-controlled manufacturing means in paragraphs [00053-00054] that utilizes the terms, “for example” and/or “preferably” has been interpreted by Examiner as being an optional feature, as use of such terms indicates that the associated feature is not necessarily a mandatory feature.  To illustrate this point, the manufacturing means being configured as multi-axis and programmable industrial robots is viewed to be optional, since in paragraph [00053] of the specification it is stated that, “The application-flexible manufacturing means (28, 29) are preferably configured as multi-axis and programmable industrial robots”).  
[00053] The manufacturing means (28, 29) are, for example, distributed around the working point (26).  They are in particular located on both sides of the working point (26) and the conveying path (7).  The manufacturing means (28, 29) can be stationary or arranged to be movable by means of an additional axle.  The application-flexible manufacturing means (28, 29) are preferably configured as multi-axis and programmable industrial robots and can pick up, use and, if necessary, automatically release and change the needed tool (8) or tool segment with the aid of an automatic change coupling.  A manufacturing means (29) can alternatively be configured in a different manner, for example as a machine tool.  

	

Regarding Rossi, disclosure is provided on the automatic manufacturing device (1) having robots (16), which are able to carry out the spot welds necessary on each body, on the basis of a program corresponding to a specific model of motor vehicle body [column 5, lines 1-5].  As can be seen between at least Figures 1 and 4 of Rossi, the robots (16) are located on both sides of working point and on both sides of a conveying path, each of which will be described in more detail later.  Moreover, the robots (16) are further adapted to manipulating.  According to Rossi, the robots (16) are provided with both a gripping head and a welding head, so that they can operate both as welding robots and as manipulating robots [column 6, lines 51-55].  As a result of Rossi’s robots (16) both providing for manipulating and welding, said robots (16) correspond to the “at least one program-controlled manufacturing means” of claim 40.  It is herein advised that in paragraph [00054] of Applicant’s specification that welding robots and handling robots are configurations of the manufacturing means (28, 29).  As such, the robots (16) of Rossi will hereinafter be referred to as “the at least one program-controlled manufacturing means (16)” or simply as “the manufacturing means (16).”

The automatic manufacturing device (1) further comprises a conveying path (22, 23) along a floor associated with the manufacturing device (1), the conveying path (22, 23) for a floor-bound conveying means arranged in said automatic manufacturing device (1).  Regarding the floor-bound conveying means, they comprise autonomous guided vehicles (17, 18) that are configured to navigate along the automatic manufacturing device’s (1) floor via the conveying path (22, 23).  The autonomous guided vehicles (17, 18) constitute such, as they are “autonomous” in that they are movable independently from one another [column 3, lines 8-12], they are “guided” in that they are guided on the conveying path (22, 23), and they are “vehicles” as they comprise carriages (20) with wheels (21) that are powered by motors (25) [column 5, lines 56-59].  
Examiner notes that lines 6-7 of claim 40 set forth, “a load-receiving means for a workpiece.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “a load receiving means for for example.”
[00045] The LAM (6) can be fixedly or interchangeably disposed on a conveying means (5). The LAM (6) can have a fixed adaptation for specific workpieces (2, 2', 2") and/or tools (8). They can alternatively be configured to be flexible or adjustable and variably adaptable. The LAM (6) can comprise different customized receptacles and holding means for the workpieces (2, 2', 2") and/or tools (8) and hold said receptacles and holding means in a defined position.  As a base, the LAM (6) can have a plate or frame-shaped support, for example.

With regards to Rossi, it is reiterated that the floor-bound conveying means comprise autonomous guided vehicles (17, 18).  As to the autonomous guided vehicles (17, 18), they are disclosed as being provided with a number of clamping devices corresponding to a respective model of body to be welded [column 5, lines 9-11].  Since the number of clamping devices correspond to a respective model of body to be welded, said number of clamping devices constitute a fixed adaptation in the form of customized receptacles and holding means for workpieces, e.g. the two body side workpieces (8).  Be advised that the clamping devices are held in a defined position.  This is because they are mounted in specific location(s) on the autonomous guided vehicles (17, 18).  It is herein advised that in paragraph [00045] of Applicant’s specification that it is stated that the load receiving means (LAM) comprise 
Based on the foregoing, Rossi’s floor-bound conveying means, which are arranged in the manufacturing device (1), have load-receiving means for workpieces, e.g. the two body side workpieces (8).  As to the floor-bound conveying means, it is noted that they are configured to transport said workpieces (8) on the load-receiving means into the manufacturing means (16) and to the working point.  This will now be explained with respect to Figure 6 of Rossi and the autonomous guided vehicles (18) shown therein.  
In Figure 6, the autonomous guided vehicles (18) are shown as being located within the work area (L) at a non-operative position.  (It is reiterated that the working point corresponds to the operative position within the work area (L) [column 5, lines 49-55]).  Please note that it is at said non-operative position within the work area (L) that the load-receiving means of said autonomous guided vehicles (18) engage and support the workpieces (8).  After having done so, the autonomous guided vehicles (18) are moved transversely so as to be brought closer to each other to the operative position/working point [column 6, lines 29-36].  Since the workpieces (8) are attached to the load-receiving means which in turn are mounted in specific locations on the autonomous guided vehicles (18) shown in Figure 6, the aforesaid transverse movement of the autonomous guided vehicles (18) from the non-operative position within the work area (L) to the working point results in the workpieces (8) being transported on the load-receiving means to the working point and into the manufacturing means (16) noting that the manufacturing means (16) are disposed at the working point.  

Lastly, the automatic manufacturing device (1) further comprises a storage carrier (6) for a workpiece (7, 8) [column 4, lines 37-42].  As can be seen on the next page in annotated Figure 7 of Rossi, the storage carrier (6) is located at the working point and arranged at a vertical distance above the conveying path (22, 23) such that the storage carrier (6) is both vertically above and vertically aligned with the floor-bound conveying means when the conveying means is at the working point.  Noting that the floor-bound conveying means includes the autonomous guided vehicles (18) shown in annotated Figure 7 (next page), it is can be seen (through aid of Vertical Line 1 and Vertical Line 2) that the pivoting arms (29) of the storage carrier (6) are both vertically above and vertically aligned with the rollers (31), carriages (28), and the laterally projecting elements of the autonomous guided vehicles (18) at the working point, for example.  Additionally, it is noted that the pivoting arms (29) can be rotated about respective articulation axes (30) [column 6, lines 7-14].  Noting this, said pivoting arms (29) are capable of being pivoted outward to an open position like that shown in Figure 6 of Rossi.  In doing so, the overlap (in terms of vertical alignment) between the storage carrier (6) and the autonomous guided vehicles (18) would be increased from that which is shown in the annotated figure.  

    PNG
    media_image1.png
    709
    913
    media_image1.png
    Greyscale


Claim 41:  The automatic manufacturing device (1) further comprises a passage opening for receiving the floor-bound conveying means and workpieces (7, 8), the passage opening being disposed, with respect to the vertical direction, between the floor-bound conveying path (22, 23) and the storage carrier (6).  As to the storage carrier (6), it is disclosed by Rossi as being mobile [column 4, lines 63-68].  
Examiner notes that lines 7-8 of claim 41 set forth, “a handling device that moves the storage carrier between a working position on the conveying path and a rest position a distance away from the working position.”  As was stated above under Claim Interpretation, “a handling device that moves the storage carrier between a working position on the conveying path and a rest 
 [00061] The storage carrier (62), which is preferably configured to be mobile, can be moved between a working position on the conveying path (7) shown in FIG. 3 and a rest position a distance away from said working position as per FIG. 4.  For this purpose, the manufacturing device (18-22) comprises a handling device (64).  Said handling device can be configured as a separate, controllable and driven device.  It can alternatively be formed by a programmable manufacturing means (28), in particular a handling robot.

	With respect to Rossi, the storage carrier (6) is supported by an overhead trolley (4).  Regarding the overhead trolley (4), it traverses an overhead rail (3).  The movement of the overhead trolley (4), and by extension the storage carrier (6), is driven by a motor reducer unit (5) [column 4, lines 33-37].  Noting this, the motor reducer unit (5) moves the overhead trolley (4) and the storage carrier (6) between a working position (which corresponds to work area L) on the conveying path (22, 23) and a given rest position, e.g. Station A (see Figure 1), a distance away from the working position.  
Based on the foregoing, said motor reducer unit (5) is found to be an equivalent of Applicant’s aforedescribed handling device.  This is because Rossi’s motor reducer unit (5) performs the function specified in the claim, which is moving the storage carrier (6) between a working position on the conveying path (22, 23) and a rest position a distance away from the working position.  Also, the motor reducer unit (5) is not excluded by any explicit definition provided in Applicant’s specification.  Moreover, Rossi’s motor reducer unit (5) performs the identical function specified in the claim (moving the storage carrier between a working position on the conveying path and a rest position a distance away from the working position), and L) on the conveying path (22, 23) and a given rest position, e.g. Station A (see Figure 1), a distance away from the working position.  

Claim 43:  The storage carrier (6) is a temporary repository for workpieces at the working point, e.g. the workpieces including a floor panel (7) and the two body side workpieces (8).  Regarding the two body side workpieces (8), the pivoting arms (29) of the storage carrier (6) temporarily carries the two body side workpieces (8) at the working point prior to delivering them to the autonomous guided vehicles (17, 18) [column 6, lines 21-36].
Also, Examiner notes that line 5 of claim 43 sets forth, “a load receiving means.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In this instance, “a load receiving means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Based on the foregoing, the load receiving means is interpreted as comprising the following (according to paragraph [00045] of the specification), and equivalents thereof.  (Any feature of the load receiving means (LAM) in paragraph [00045] that utilizes the term, “for example,” has been interpreted by Examiner as being an optional feature.  To illustrate this point, the LAM (6) having a plate or frame-shaped support is viewed to be an optional feature, since in paragraph [00045] it is set forth that “the LAM (6) can have a plate or frame-shaped support, for example.”


	Regarding Rossi, a rack is disclosed as an element on which a load/workpieces in the form of upper-connecting cross member workpieces (33) are received [column 6, lines 46-51].  
Based on the foregoing, said rack is found to be an equivalent of Applicant’s aforedescribed load receiving means.  This is because Rossi’s rack performs the function specified in the claim, which is load-receiving.  Specifically, the rack performs load-receiving of the upper-connecting cross member workpieces (33).  Also, the rack is not excluded by any explicit definition provided in Applicant’s specification.  Moreover, Rossi’s rack performs the identical function specified in the claim (load receiving), and produces substantially the same results as the corresponding load receiving means (LAM) in Applicant’s specification.  As such, the rack of Rossi correspond to “a load-receiving means” of claim 43.  
	Regarding the at least one program-controlled manufacturing means (16), it is adapted to transfer the upper-connecting cross member workpieces (33) from the rack/load-receiving means to the storage carrier (6) at the working point.  Please note that the manufacturing means (16) is disclosed as being used as manipulating robots that position the cross member workpieces (33) on the two body side workpieces (8).  At this time, the two body side workpieces (8) are locked onto the floor panel workpiece (7) [column 6, lines 46-55].  As to the floor panel workpiece (7), it is supported by reference cones (13), which in turn are mounted on swivels (26) that are carried by the storage carrier (6) [column 5, line 66 – column 6, line 6].  In summary, the at least one 

Claim 44:  As can be seen in Figure 2, the automatic manufacturing device (1) comprises a support device (3, 4) for the storage carrier (6).  

Claim 45:  With regards to the support device (3, 4), it comprises multiple supports in the form of an overhead rail (3) and a trolley (4).  Next, as can be seen in at least Figure 6 of Rossi, the multiple supports are disposed laterally inward from the conveying path (22, 23), wherein laterally is considered to extend from left-to-right/right-to-left from the perspective of Figure 6.  As can also be seen within Figure 6, the overhead rail (3) and a trolley (4) are spaced apart from one another.  Note, for example, the gap between a respective inner face of the trolley (4) and a respective inner face of the overhead rail (3).  
Examiner notes that lines 4-5 of claim 45 set forth, “a positioning device.”  As was stated above under Claim Interpretation, “a positioning device” in claim 45 is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As a result, the positioning device is interpreted as comprising the following (per paragraphs [00068] and [00069] of the specification), and equivalents thereof.  (Any feature of the positioning device in paragraphs [00068-00069] that for example, which are disposed rigidly or, preferably movably, in particular in a height adjustable manner”).  
[00068] In the depicted design example, the positioning device (58) acts mechanically on the LAM (6) and/or the conveying means (5). It comprises positioning means (60) on the supports (61), for example, which are disposed rigidly or, preferably movably, in particular in a height adjustable manner. The positioning means (60) can be configured as height-adjustable support arms, for example, that project transversely into the passage opening (65). They are preferably located in the lower part of the supports and position the LAM (6) in the work area of the program-controlled manufacturing means (28, 29). The positioning means (60) comprise index pins or index openings, for example, for the defined form-fitting accommodation of the LAM (6) and/or the conveying means (5). As a result of the height adjustability of the positioning device (58), a LAM (6), for example, can be released from the conveying means (5) and lifted off. The released or empty conveying means (5) can then leave the working point (26).

[00069] In other embodiment variants, a positioning device (58) can consist of markings in the area of the conveying path (7), which are detectable in a tactile or contact-free manner, can be detected by the conveying means (5) and provide for the program-controlled and self-propelled positioning of said conveying means. In another variant, stops which can be pivoted into the travel path can be used for the longitudinal and lateral positioning of the LAM (6) and/or the conveying means (5).

As to Rossi, Examiner directs attention to Figure 2 in which a motor reducer unit (5) is shown as being disposed on the support device (3, 4).  Please note that as required the trolley (4) 
Based on the foregoing, said motor reducer unit (5) is found to be an equivalent of Applicant’s aforedescribed positioning device.  This is because Rossi’s motor reducer unit (5) performs the function specified in the claim, the function being positioning.  More specifically, the motor reducer unit (5) functions to position the trolley (4) along the overhead rail (3).  Also, the motor reducer unit (5) is not excluded by any explicit definition that is provided in Applicant’s specification.  Moreover, Rossi’s motor reducer unit (5) performs the identical function specified in the claim (positioning), and produces substantially the same results as the corresponding positioning device (58) in Applicant’s specification.  The motor reducer unit (5) of Rossi is therefore an equivalent of Applicant’s handling device (64) and will hereinafter be referred to as “the positioning device (5).”  Noting again that Figure 2 of Rossi shows therein the positioning device (5) being disposed on the support device (3, 4), disclosure is provided on the automatic manufacturing device (1) further comprising “a positioning device [5] disposed on the support device [3, 4].”

Claim 47:  According to Rossi, more than one manufacturing device (1) can be arranged to perform framing.  Per Rossi, when such operation is completed, the motor vehicle bodies are caused to advance towards further stations for completing the welding [column 4, lines 18-26].  Note that each additional manufacturing device (1) and further station constitutes a respective “another manufacturing device that is adapted to perform a second process on a workpiece” that is connected to the automatic manufacturing device (1).   

Claim 48:  The at least one program-controlled manufacturing means (16) is configured for processing workpieces, e.g. the floor panel workpiece (7) and the two body side workpieces (8), at the working point.  For example, while said floor panel workpiece (7) is situated on the storage carrier’s (6) reference cones (13) and swivels (26) [column 5, line 66 – column 6, line 6] and while said two body side workpieces (8) are situated on the load-receiving means of the autonomous guided vehicles (18), the at least one program-controlled manufacturing means (16) join/weld the floor panel workpiece (7) and the two body side workpieces (8) so as to help form a stable geometry.  

Claim 49:  The at least one program-controlled manufacturing means (16) is configured for joining by way of welding the floor panel workpiece (7) and the two body side workpieces (8) at the working point [column 8, lines 34-43].   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 46, as best understood un view of the above rejections thereof under 35 U.S.C. 112, rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Patent No. 5,400,943 A).  
Claim 46:  Rossi does not provide disclosure on “a surrounding protective enclosure on the conveying path, the protective enclosure including gates for the protected entry and exit of the conveying means with the load-receiving means.”  

                    
Response to Arguments
Applicant’s arguments filed on 8/6/2021 with respect to claim 40 and the prior art (Scheuerman et al. – U.S. PG Publication No. 2013/0035783 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the claim rejections under 35 U.S.C. 112, Applicant argues the following in the Arguments filed on 8/6/2021:
Claims 40, 41, and 43-49 were further rejected under 35 U.S.C. §112(b) with respect to the recitation of "workpiece" at various places in the claim language of claim 40. During the telephone interview, Applicant's representative explained how the recitation of "workpiece" in claim 40 would be understood by persons skilled in the art with a reasonable degree of clarity and particularity, however no agreement was reached. Applicant respectfully traverses these rejections under 35 U.S.C. §112.

To meet the requirements of 35 U.S.C. §112(b), the claims need only define the patentable subject matter with a reasonable degree of particularity and distinctness. 

Applicant’s argument has been considered, but is not persuasive.  First, regardless of whether the “workpiece” or “workpieces” are positively recited are not, Examiner finds the claims to lack clarity.  Please note that Examiner finds this lack of clarity to exist even having read the claims in light of the specification.  For example, in independent claim 40, in lines 5-7 thereof, it is recited that “a conveying path along a floor associated with the manufacturing device, for a floor-bound conveying means having a load-receiving means for a workpiece.”  Later in claim 40 in line 14 thereof, it is set forth that the manufacturing device comprises “a storage carrier for a workpiece.”  At this point, it is unclear, for example, as to whether “a workpiece” of lines 5-7 and “a workpiece” of line 14 are different workpieces or are one and a workpiece from a load-receiving means to the storage carrier at the working point.”  Is the workpiece that is recited in claim 43 one and the same as “a workpiece” previously recited in claim 40, line 7 and/or in claim 40, line 14, or is “a workpiece” of claim 43 intended to refer to a different workpiece altogether?  Based on the foregoing, Examiner respectfully disagrees with Applicant that persons skilled in the art would reasonably be able to interpret the metes and bounds of the claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722